                  IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA

ARTHUR MATTIA,                          :
    Plaintiff,                          :
                                        :
        v.                              :      CIVIL ACTION NO. 20-CV-790
                                        :
JOINT DRUG TASK FORCE, et al.,          :
     Defendants.                        :

                                       ORDER

        AND NOW, this 14th day of February, 2020, upon consideration of Plaintiff

Arthur Mattia’s Motion to Proceed In Forma Pauperis (ECF No. 1), Complaint (ECF

No. 2), and Emergency Hearing on Petition to Cease and Desist (ECF No. 3) it is

ORDERED that:

        1.    The Clerk of Court is DIRECTED to amend the caption to reflect that the

sole Defendant in this case is the “Joint Drug Task Force — State/Phila Police.”

        2.    Leave to proceed in forma pauperis is GRANTED pursuant to 28 U.S.C. §

1915.

        3.    The Complaint is DEEMED filed.

        4.    The Complaint is DISMISSED WITHOUT PREJUDICE for the reasons

in the Court’s Memorandum.

        5.    The Emergency Hearing on Petition to Cease and Desist, construed as a

motion for a preliminary injunction or temporary restraining order, is DENIED for the

reasons expressed in the Court’s Memorandum.

        6.    Mattia may file an amended complaint within thirty (30) days of the date

of this Order. Any amended complaint must identify all defendants in the caption of
the amended complaint in addition to identifying them in the body of the amended

complaint and shall state the basis for Mattia’s claims against each defendant. The

amended complaint shall be a complete document that does not rely on the initial

Complaint or other papers filed in this case to state a claim. When drafting his

amended complaint, Mattia should be mindful of the Court’s reasons for dismissing the

claims in his initial Complaint as explained in the Court’s Memorandum. Upon the

filing of an amended complaint, the Clerk shall not make service until so ORDERED

by the Court.

       7.       The Clerk of Court is DIRECTED to send Mattia a blank copy of this

Court’s current standard form to be used by a self-represented litigant filing a civil

action bearing the above-captioned civil action number. Mattia may use this form to

file his amended complaint if he chooses to do so.

       8.       If Mattia fails to file an amended complaint in accordance with this Order,

his case may be dismissed without further notice for failure to prosecute.

                                           BY THE COURT:


                                           /s/ Gerald J. Pappert
                                           GERALD J. PAPPERT, J.
